IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MILES JAGGER,                       §
                                      §   No. 526, 2019
        Respondent Below,             §
        Appellant,                    §
                                      §
        v.                            §   Court Below–Superior Court
                                      §   of the State of Delaware
  STATE OF DELAWARE,                  §
                                      §   C.A. No. 17I-01117
        Petitioner Below,             §
        Appellee.                     §


                           Submitted: December 26, 2019
                           Decided:   December 30, 2019

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                    ORDER

      Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On December 9, 2019, the appellant, Miles Jagger, filed a notice of

appeal from a Superior Court Commissioner’s order, dated November 22, 2019,

which mandated that Jagger receive involuntary outpatient treatment over his

objection. The Senior Court Clerk issued a notice directing Jagger to show cause

why this appeal should not be dismissed for this Court’s lack of jurisdiction to

consider an appeal directly from a Superior Court Commissioner’s order.
         (2)     Jagger filed a response to the notice to show cause on December 26,

2019. In his response, Jagger argues he is entitled to relief from the Superior Court

Commissioner’s order. He does not, however, address the jurisdictional issue raised

in the notice to show cause.

         (3)     The right of review of a Superior Court Commissioner’s order is to a

judge of the Superior Court.1 In the absence of intermediate review by a Superior

Court judge, this Court is without jurisdiction to hear an appeal from any action

taken by a Commissioner.2

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




1
    Del. Super. Ct. Civ. R. 132(a)(4)(ii).
2
    Johnson v. State, 884 A.2d 475, 479 (Del. 2005).


                                                 2